Title: To Alexander Hamilton from Oliver Wolcott, Junior, 26 October 1791
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T.DC. Off 26. Oct. 1791.
Sir,

I take the liberty to request that the opinion of the Attorney General of the United States may be taken on the question arising out of the following state of facts.
On the twenty first day of October 1780 congress resolved that the Officers of the Army who should continue in service to the end of the war should be intittled to receive half pay during life.
On the 22d. of March 1783. the grant of half pay for life was commuted for a grant of five years full pay, to those Officers who were then in service and should continue therein to the end of the war.
On the 23d. of April 1783, Congress expressed it as their opinion, that the time of the men engaged to serve during the war, did not expire untill the ratification of the definitive Treaty of Peace.
On the 11th. of April 1783. a proclamation for declaring a Cessation of Arms between the United States of America & his Britannic Majesty, was published by Congress.
In consequence of resolutions of Congress passed on the 23d. of April, the 26th. of May, the 11th. of June & the 9th. of August 1783. the Army was furloughed & the troops returned to their respective homes.
On the 18th. of October 1783 a proclamation was published by Congress, for discharging that part of the Army which had been engaged to serve during the War, from & after the 3d. day of Nov. 1783.
In the month of September 1783. an Officer of the rank of Major in the Army who had been previously dismissed on furlough died; and his representatives claim the amount of five years full pay, under the grant made on the 22d of March 1783.
The question resulting from the facts before stated, on which the opinion of the Attorney General is requested, is, whether, an Officer who died in September 1783, continued in service untill the end of the war, so as to intittle his representatives to receive the grant of commutation for half pay during life?

I am Sir with the greatest   respect your obed ser
The Honble Alexr. Hamilton EsqrSecy of the Treas
